            Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 1 of 15




        1                                                                                               JL

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Kevin D. Woods,                                  No. CV 18-03321-PHX-SRB (JZB)
       10                         Plaintiff,
       11    v.                                               ORDER
       12
             Corizon Health, et al.,
       13
       14                         Defendants.
       15
       16            On October 16, 2018, Plaintiff Kevin D. Woods, who was then confined in the
       17   Arizona State Prison Complex-Eyman, filed a pro se civil rights Complaint pursuant to 42
       18   U.S.C. § 1983 and an Application to Proceed In Forma Pauperis. In an October 19, 2018
       19   Order, the Court denied the deficient Application to Proceed and gave Plaintiff 30 days
       20   either to pay the filing and administrative fees for this action or file a complete Application
       21   to Proceed. On October 26, 2018, Plaintiff filed a new Application to Proceed In Forma
       22   Pauperis. In an October 30, 2018 Order, the Court granted the Application to Proceed and
       23   dismissed the Complaint because Plaintiff had failed to state a claim. The Court gave
       24   Plaintiff 30 days to file an amended complaint that cured the deficiencies identified in the
       25   Order.
       26            On November 13, 2018, Plaintiff filed his First Amended Complaint (Doc. 11).
       27   Plaintiff also filed a Notice of Change of Address, indicating that he was no longer in
       28   custody. In a November 20, 2018 Order, the Court gave Plaintiff 30 days either to pay the


TERMPSREF
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 2 of 15




            1   balance of the filing fees or file a non-prisoner Application to Proceed In District Court
            2   Without Prepaying Fees or Costs. On December 6, 2018, Plaintiff filed a non-prisoner
            3   Application to Proceed (Doc. 15). The Court will order Defendant Okafor to answer Count
            4   One and Defendant Corizon to answer Count Two of the First Amended Complaint and
            5   will dismiss the remaining Defendants without prejudice.
            6   I.     Application to Proceed In District Court Without Prepaying Fees or Costs
            7          Plaintiff’s non-prisoner Application to Proceed In District Court Without Prepaying
            8   Fees or Costs indicates that he is unable to prepay the filing fees for this action and will
            9   therefore be granted.
        10      II.    Statutory Screening of Prisoner Complaints
        11             The Court is required to screen complaints brought by prisoners seeking relief
        12      against a governmental entity or an officer or an employee of a governmental entity. 28
        13      U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        14      has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        15      relief may be granted, or that seek monetary relief from a defendant who is immune from
        16      such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        17             A pleading must contain a “short and plain statement of the claim showing that the
        18      pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        19      not demand detailed factual allegations, “it demands more than an unadorned, the-
        20      defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        21      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        22      conclusory statements, do not suffice.” Id.
        23             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        24      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        25      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        26      that allows the court to draw the reasonable inference that the defendant is liable for the
        27      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        28      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial


TERMPSREF
                                                               -2-
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 3 of 15




            1   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
            2   allegations may be consistent with a constitutional claim, a court must assess whether there
            3   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
            4          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
            5   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
            6   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
            7   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
            8   U.S. 89, 94 (2007) (per curiam)).
            9   III.   First Amended Complaint
        10             In his two-count First Amended Complaint, Plaintiff sues Corizon Health
        11      (“Corizon”), Corizon Nurse Practitioner Linda Okafor, Corizon LPN C. Hawley, and
        12      Facility Health Administrator C. Demery. Plaintiff asserts claims of inadequate medical
        13      care and seeks monetary relief.
        14             Plaintiff alleges the following:
        15             On August 1, 2018, Plaintiff was playing basketball, and he was “undercut while
        16      airborne by an opposing player.” Plaintiff fell to the cement floor and “crashed down off-
        17      balance onto [his] right arm’s elbow and forearm area,” which “had the impact of all of
        18      Plaintiff’s body weight.” Shortly after receiving the “painful and traumatic injury,”
        19      Plaintiff went to Cook Unit’s medical facility for an examination and emergency treatment.
        20      The onsite medical assistant did not x-ray Plaintiff’s arm or have him transported to the
        21      hospital for urgent or emergency treatment, x-rays, or an extensive examination. Plaintiff
        22      received only ice and Tylenol for pain and was advised to submit a Health Needs Request
        23      (HNR) to be seen by a nurse and examined by the medical nurse practitioner, because no
        24      licensed physician is employed or assigned to Cook Unit’s medical facility by the Arizona
        25      Department of Corrections (ADC) or Corizon.
        26             On August 2, 2018, Plaintiff submitted an HNR, requesting emergency treatment.
        27      The next day, Plaintiff was examined by a nurse on the nurse’s line of scheduled patients.
        28      Plaintiff was not transported to the medical provider or hospital for x-rays or treatment for


TERMPSREF
                                                            -3-
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 4 of 15




            1   his injured arm. From August 1 to 3, 2018, Plaintiff was only provided a 7-day lower bunk
            2   special needs assignment, medical ice for swelling, and an ace bandage. He was scheduled
            3   to see Defendant Okafor on the doctor’s line of scheduled patients on August 8, 2018. On
            4   August 8, Plaintiff went to Cook Unit’s medical facility to see Okafor and have x-rays
            5   taken of his arm and receive emergency medical treatment, as previously scheduled.
            6   Correctional   Officer   (CO)     II   Kroenic      advised   Plaintiff        that   Okafor    had
            7   “postponed/cancelled”    the    scheduled   visit    but   provided       no     reason   for   the
            8   “postponement/cancellation.” CO II Kroenic told Plaintiff that Okafor had rescheduled the
            9   appointment for August 14, 2018.
        10             On August 14, Plaintiff went to the Cook Unit medical facility. Again, CO II
        11      Kroenic informed Plaintiff that the visit had been “postponed/cancelled” by Defendant
        12      Okafor, and without reason, no emergency attention or treatment would be provided.
        13      Okafor rescheduled Plaintiff’s visit for August 20, 2018. Plaintiff “pleaded” to be seen by
        14      Okafor for his arm, which was swollen and visibly injured, to be taken to a hospital, or to
        15      speak to Okafor. Okafor “refused without explanation or reason provided as to why
        16      Plaintiff would not be seen that date.” Plaintiff remained “in immense pain” while he
        17      waited “many hours and days” to see Okafor for x-rays and emergency medical treatment.
        18            Plaintiff was forced to return to his housing unit without an x-ray, medical treatment,
        19      or adequate pain medication. The 7-day special needs order for a bottom bunk expired,
        20      and Plaintiff had to climb up onto a five-foot top-level bunk bed with “extreme risks and
        21      difficulties” because it required him to use his broken arm to get into the bed. Plaintiff
        22      continued to experience incredible pain because he is righthanded. He received “absolutely
        23      no medical care whatsoever of an adequate nature despite his obvious and desperate
        24      need(s).” Each time Plaintiff tried to sleep, he was abruptly awakened by intense shooting
        25      pain when he rolled over or his forearm touched anything. Without adequate pain
        26      medication or an appropriate dressing for his forearm and elbow, Plaintiff was forced to
        27      endure incredible pain each day, and especially at night. At that point, he had remained in
        28


TERMPSREF
                                                            -4-
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 5 of 15




            1   immense pain for more than 20 days while he waited for Defendant Okafor to examine him
            2   or schedule an examination, x-rays, or Cook Unit medical visit.
            3            After a “sleepless night,” Plaintiff sought out medical attention the following
            4   morning. Plaintiff went to the captain’s area, where he told Captain Romney about
            5   Okafor’s “deliberate and callous indifference” to Plaintiff’s urgent medical condition, and
            6   the “utter lack” of medical care that caused him to suffer immeasurable pain as his forearm
            7   swelled and bruised. On August 21, 2018, shortly after Plaintiff spoke with Captain
            8   Romney about Okafor’s postponement/cancellation of the August 20 scheduled visit and
            9   “all the previous incidents of refusing emergency or urgent medical treatment through
        10      postponement of schedule[d] visits,” Plaintiff pleaded with Romney to be taken directly to
        11      a hospital for evaluation and treatment. Instead, Romney made Plaintiff wait in the
        12      captain’s receiving area, went to the office, and called Cook Unit’s medical facility about
        13      Plaintiff’s arm. When Romney returned, he inspected Plaintiff’s swollen and bruised
        14      forearm and saw that Plaintiff was in immense pain, but rather than call an ambulance, he
        15      escorted Plaintiff to Cook Unit’s medical facility so that Plaintiff could be seen by medical
        16      staff.
        17               Plaintiff’s vitals and weight were taken by a nurse, and he was then seen by
        18      Defendant Okafor. Plaintiff was given pain medication and told he would have to be
        19      scheduled to have x-rays performed at the Meadows Unit medical facility because there
        20      was no licensed physician or x-ray equipment on the premises. Plaintiff’s 7-day lower
        21      bunk special needs order was not renewed, and no splint or soft cast was placed on his arm,
        22      nor was his arm immobilized for safety or to prevent further harm and damage to the bones,
        23      ligaments, or tendons in the forearm and elbow.
        24               On August 23, 2018, Plaintiff was transported to Meadows Unit’s medical facility,
        25      and x-rays were taken. The x-rays showed a “severe fracture” of Plaintiff’s right arm. On
        26      August 27, 2018, Plaintiff saw Defendant Okafor. Okafor advised Plaintiff that she would
        27      request that he be sent out for treatment and that the request had already been submitted,
        28      but it would be at least 30 days before he could receive treatment. Okafor did not submit


TERMPSREF
                                                            -5-
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 6 of 15




            1   a request to have Plaintiff sent out or immediately transported for appropriate treatment of
            2   his fractured arm, nor did she set the arm in a soft cast or splint and arm sling, which would
            3   have kept the fractured bone immobile and would have aided in the healing process.
            4          On August 29, 2018, Plaintiff submitted an Informal Complaint Resolution
            5   addressed to CO III Anderson that advised Anderson of “all events which had previously
            6   transpired.” Plaintiff wrote in the Informal Complaint Resolution that “the provider” told
            7   him that his right arm was broken, and she had scheduled an appointment with a doctor,
            8   but it would be at least 30 days before Plaintiff could be treated. Plaintiff wrote that he
            9   was enduring pain and suffering and needed immediate medical attention because there
        10      was a possibility that his injury could heal or mend itself “in an improper manner,” resulting
        11      in a handicap or loss of range of motion and extended use limitations. Plaintiff requested
        12      that his “arm be designated an emergency treatment case” and that he immediately be
        13      transported to the nearest “hospital and/or specialist” for an examination, thorough
        14      evaluation, and appropriate medical treatment.
        15             On September 10, 2018, Defendant Hawley responded to Plaintiff’s Informal
        16      Complaint Resolution. Hawley’s response noted Plaintiff was not seen by the provider
        17      until August 27, 2018, but a request for Plaintiff to be sent out for treatment had been
        18      submitted. Hawley noted that Plaintiff was requesting immediate treatment, rather than
        19      waiting 30 days for treatment. Hawley wrote that Plaintiff met with the medical provider
        20      on August 27 to discuss x-rays results, which showed a fracture of the right radial head,
        21      and the necessary treatment. Hawley stated that the medical provider submitted a request
        22      for an orthopedic consultation for surgical treatment, and after Utilization Review
        23      approval, Plaintiff would be scheduled for an off-site consultation. Hawley instructed
        24      Plaintiff to submit an HNR for medical needs directly to his unit nursing staff for
        25      scheduling.
        26             Plaintiff filed an Inmate Grievance on September 17, 2018, stating his injury could
        27      have been prevented if he had received timely medical care. The grievance was not
        28      processed by the grievance coordinator until October 2, 2018. On October 18, 2018,


TERMPSREF
                                                            -6-
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 7 of 15




            1   Defendant Demery responded to Plaintiff’s Inmate Grievance. Demery wrote in the
            2   response that Utilization Review had considered Plaintiff’s medical records and x-ray
            3   reports, which showed a radial head fracture, and recommended an alternative treatment
            4   plan, because “medical necessity for an ortho[pedic] consult[ation] was not demonstrated.”
            5   Demery noted that non-displaced (Mason Type I) fractures involving the radial head and
            6   neck can generally be treated by a primary care physician once it has been determined, as
            7   in Plaintiff’s case, that no mechanical block to elbow flexion exists. Demery stated that a
            8   sling may be used for comfort for 24 to 48 hours after the initial injury, and ice should be
            9   applied during the first 24 hours. Demery noted that range of motion exercises should be
        10      started as early as possible, and follow-up x-rays had been ordered. Demery advised
        11      Plaintiff to continue taking ibuprofen for pain once his prescription for Tylenol 3 expired.
        12      Demery noted that Plaintiff had been educated to continue with range of motion exercises
        13      and to make his needs known via HNR. Demery stated that Plaintiff would be notified of
        14      the x-ray results, and if he had any further concerns or issues that had not been addressed,
        15      to submit an HNR directly to his unit nursing staff for scheduling.
        16             On November 5, 2018, x-rays revealed Plaintiff had complete bone breaks and a
        17      fracture in his right forearm.        Despite the x-ray technician’s “expedient intra-
        18      communication (stat) of the severity” of the injury, Plaintiff was informed that based on
        19      the evaluation, the results were “within acceptable limits” and that no further action was
        20      needed. On November 7, 2018, a reviewing practitioner added additional comments that
        21      she would reorder forearm x-rays “upon notification date.”
        22             On or about November 7, 2018, Plaintiff was taken to Browning Unit’s medical
        23      facility to have x-rays taken. The x-ray technician explained to Plaintiff that because the
        24      bones were not timely set or properly reset, the fractured bones in his forearm had broken
        25      cleanly apart, and the bone marrow had “effectively died,” the bones would need to be
        26      surgically fused back together and would require pins or screws. The x-ray technician also
        27      explained to Plaintiff that his broken arm should have at least been placed in a soft cast and
        28      arm sling, or a splint and arm sling, which would have kept the fractured bone together by


TERMPSREF
                                                            -7-
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 8 of 15




            1   immobilizing it. Although Defendant Corizon and its medical providers took x-rays and
            2   knew that the bones in Plaintiff’s forearm “are or were broken,” observed “obvious
            3   edema,” and knew Plaintiff’s injuries required immediate care, as of November 14, 2018,
            4   Plaintiff had not been seen or received medical treatment or surgery by an orthopedic
            5   specialist or other licensed medical surgeon or specialist. Defendant Okafor no longer
            6   provides Plaintiff with any type of pain medication.
            7          Plaintiff alleges that if his arm had been immobilized, it would have aided in the
            8   healing process because some calcium would have begun to form in and around the
            9   fractured bone. Plaintiff asserts that no alternative treatment would help the healing
        10      process, and surgery was required because it was a “very severe fracture” that caused
        11      excruciating pain. Plaintiff contends it is not standard protocol or ethical for medical
        12      professionals “to stand by” and allow this type of injury and pain and suffering. Plaintiff
        13      claims that this “life-changing unfavorable outcome,” but for lack of diligent standard
        14      medical treatment and the “overly blatant rejection of punctually expedient practiced care,”
        15      could have been prevented.
        16             Plaintiff alleges that, although Defendant Okafor knew or should have known that
        17      Plaintiff had broken bones in his forearm and was experiencing incredible pain and
        18      suffering, Okafor made no reasonable or adequate effort to accelerate medical treatment
        19      and/or surgery. Plaintiff asserts Okafor’s failure to adequately or reasonably respond to
        20      Plaintiff’s medical needs “has or may have” resulted in permanent or potentially permanent
        21      disfigurement, loss of range of motion, and the necessity for pins or screws to fuse the bone
        22      back together. Plaintiff contends this type of fracture requires surgery, and it takes six
        23      months to one year for it to heal. Plaintiff claims that, because of Okafor’s “deliberate and
        24      callous indifference” to Plaintiff’s medical condition, the lack of medical care caused
        25      Plaintiff to suffer immeasurable pain.
        26             Plaintiff alleges that Defendants Corizon, Okafor, Hawley, and Demery “were and
        27      are well aware of severe system-wide deficiencies that have caused significant danger,
        28      harm and even death” to inmates in ADC custody, yet they failed to take any measure to


TERMPSREF
                                                            -8-
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 9 of 15




            1   abate the impermissible and unconstitutional risk of harm their decisions create for Arizona
            2   inmates. Plaintiff asserts that, in recent years, Defendants have ignored repeated warnings
            3   of the inadequacies of the health care system and of the dangerous conditions in their work
            4   environments. Plaintiff contends that Defendants have received numerous warnings,
            5   lawsuits, complaints, letters, and “hundreds upon hundreds of pages of information”
            6   disclosing potential issues with inadequate medical treatment, serious medical deficiencies,
            7   failure to mitigate or treat potential infections, failure to adequately supervise personnel,
            8   and numerous other concerns.         Plaintiff claims that, despite this, Defendants have
            9   continued to ignore or neglect these very serious issues. Plaintiff alleges that Defendants
        10      have continued to make no significant changes or improvements to their prison healthcare
        11      policies or procedures and continue to provide unreasonable, inadequate, negligent, and
        12      unconstitutionally poor health care to inmates in ADC custody, in reckless and deliberate
        13      indifference to the risk that this conduct posed to inmates’ constitutional, statutory, and
        14      common law rights. Plaintiff asserts that, because of Defendants’ acts, he has been severely
        15      damaged, including, “without limitation,” permanent physical impairment, loss of earning
        16      potential, and incredible pain and suffering.
        17             In Count One, Plaintiff alleges that Defendants Okafor, Hawley, and Demery knew
        18      or should have known that Plaintiff was in dire need of serious medical attention and that
        19      he was not receiving adequate medical attention.           Plaintiff asserts that, despite his
        20      complaints and repeated requests for medical care, Okafor, Hawley, and Demery
        21      deliberately withheld medical care from Plaintiff, even as he was experiencing significant
        22      medical events and enduring substantial pain. Plaintiff contends that Okafor, Hawley, and
        23      Demery’s conduct was objectively unreasonable and was undertaken with willful, reckless,
        24      and malicious indifference to Plaintiff’s constitutional rights and liberty interests. Plaintiff
        25      claims that by failing to respond to his medical needs, Okafor, Hawley, and Demery paid
        26      “no regard to the likelihood of causing extreme unnecessary pain and permanent damage”
        27      to Plaintiff. Plaintiff alleges that, as a result, he suffered extreme unnecessary pain for no
        28      legitimate penological purpose. Plaintiff asserts that Okafor, Hawley, and Demery’s


TERMPSREF
                                                             -9-
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 10 of 15




            1    wrongful conduct violated Plaintiff’s Eighth Amendment rights. Plaintiff claims that as a
            2    direct and proximate result of Okafor, Hawley, and Demery’s deliberate indifference,
            3    Plaintiff has suffered extraordinary pain, permanent injury, and Plaintiff and his marital
            4    community have suffered a significant loss of his potential income and/or earning capacity
            5    upon his release from ADC.
            6           In Count Two, Plaintiff alleges that Defendant Corizon promulgated and endorsed
            7    written and unwritten policies, customs, and procedures that resulted in a violation of his
            8    Eighth Amendment rights. Plaintiff asserts that Corizon has a policy and practice of
            9    providing inmates with inadequate medical care to minimize its expenses and maximize its
        10       profits and is deliberately indifferent to the fact that their systematic failure to provide
        11       adequate medical care to inmates results in significant injury and a substantial risk of harm
        12       to inmates. Plaintiff contends that Corizon’s policy and practice of failing to provide
        13       adequate medical care directly in Arizona’s prisons results in inmates experiencing
        14       prolonged unnecessary pain and suffering, preventable injury, illness, and death. Plaintiff
        15       claims that Corizon’s policy directly and proximately caused Plaintiff’s pain, suffering,
        16       permanent injuries, and reduced earning potential. Plaintiff alleges that Corizon has a
        17       policy and practice of understaffing their prison healthcare facilities, which causes
        18       inappropriate, unreasonable, unsafe, and unconstitutional delays in diagnosing and treating
        19       inmates in Eyman Cook Unit and elsewhere. Plaintiff asserts that these delays significantly
        20       increase the risk of pain, suffering, death, disfigurement, and permanent injuries. Plaintiff
        21       claims that, through its policies and practices, Corizon subjects inmates like Plaintiff to
        22       pain, suffering, infection, deterioration, and substantial risk of serious harm or permanent
        23       injury from inadequate medical care. Plaintiff contends that these policies and practices
        24       have been and continue to be implemented by Corizon and are the proximate cause of the
        25       deprivation of Plaintiff’s constitutional rights.
        26       IV.    Failure to State a Claim
        27              To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
        28       (2) under color of state law (3) deprived him of federal rights, privileges or immunities and


TERMPSREF
                                                              - 10 -
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 11 of 15




            1    (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
            2    2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
            3    1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
            4    as a result of the conduct of a particular defendant and he must allege an affirmative link
            5    between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
            6    72, 377 (1976).
            7           Not every claim by a prisoner relating to inadequate medical treatment states a
            8    violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must show
            9    (1) a “serious medical need” by demonstrating that failure to treat the condition could result
        10       in further significant injury or the unnecessary and wanton infliction of pain and (2) the
        11       defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th
        12       Cir. 2006).
        13              “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
        14       1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
        15       know of and disregard an excessive risk to inmate health; “the official must both be aware
        16       of facts from which the inference could be drawn that a substantial risk of serious harm
        17       exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
        18       Deliberate indifference in the medical context may be shown by a purposeful act or failure
        19       to respond to a prisoner’s pain or possible medical need and harm caused by the
        20       indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
        21       prison official intentionally denies, delays, or interferes with medical treatment or by the
        22       way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
        23       97, 104-05 (1976); Jett, 439 F.3d at 1096.
        24              Deliberate indifference is a higher standard than negligence or lack of ordinary due
        25       care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
        26       negligence will constitute deliberate indifference.” Clement v. California Dep’t of Corr.,
        27       220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d
        28       458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical


TERMPSREF
                                                              - 11 -
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 12 of 15




            1    malpractice” do not support a claim under § 1983). “A difference of opinion does not
            2    amount to deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild,
            3    891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is
            4    insufficient to state a claim against prison officials for deliberate indifference. See Shapley
            5    v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).                 The
            6    indifference must be substantial. The action must rise to a level of “unnecessary and
            7    wanton infliction of pain.” Estelle, 429 U.S. at 105.
            8           Plaintiff’s allegations against Defendants Hawley and Demery are insufficient to
            9    state a claim. Plaintiff does not allege facts to support that Hawley or Demery was in any
        10       way responsible for or directly involved in Plaintiff’s medical care, or that either Hawley
        11       or Demery prevented him from receiving proper care. Rather, Plaintiff’s facts indicate that
        12       Hawley and Demery responded to Plaintiff’s grievances in an administrative, not medical,
        13       capacity, and that they did so based on their review of Plaintiff’s treatment records and the
        14       opinions of Plaintiff’s medical providers, not their own medical assessments. Hawley and
        15       Demery’s responses to Plaintiff’s grievances, by themselves, do not show that they were
        16       aware of a serious risk to Plaintiff’s health, which they disregarded. See Peralta v. Dillard,
        17       744 F.3d 1076, 1086 (9th Cir. 2014) (finding no deliberate indifference where supervisor
        18       signed off on Plaintiff’s grievance appeal without independently reviewing Plaintiff’s
        19       claims because the supervisor had no independent experience in that area of medicine and
        20       relied on the medical opinions of staff with the relevant expertise). Plaintiff has failed to
        21       allege facts to support that Hawley and Demery were deliberately indifferent to Plaintiff’s
        22       serious medical needs. Accordingly, the Court will dismiss Defendants Hawley and
        23       Demery.
        24       V.     Claims for Which an Answer Will be Required
        25              Liberally construed, Plaintiff has stated an Eighth Amendment deliberate
        26       indifference claim against Defendant Okafor in her individual capacity in Count One of the
        27       First Amended Complaint and against Defendant Corizon in Count Two of the First
        28


TERMPSREF
                                                             - 12 -
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 13 of 15




            1    Amended Complaint. The Court will order Okafor to answer Count One and Corizon to
            2    answer Count Two.
            3    VI.       Warnings
            4              A.     Address Changes
            5              Plaintiff must file and serve a notice of a change of address in accordance with Rule
            6    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
            7    relief with a notice of change of address. Failure to comply may result in dismissal of this
            8    action.
            9              B.     Copies
        10                 Plaintiff must serve Defendants, or counsel if an appearance has been entered, a
        11       copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a
        12       certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Plaintiff
        13       must submit an additional copy of every filing for use by the Court. See LRCiv 5.4. Failure
        14       to comply may result in the filing being stricken without further notice to Plaintiff.
        15                 C.     Possible Dismissal
        16                 If Plaintiff fails to timely comply with every provision of this Order, including these
        17       warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        18       963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        19       to comply with any order of the Court).
        20       IT IS ORDERED:
        21                 (1)    Plaintiff’s Application to Proceed In District Court Without Prepaying Fees
        22       or Costs (Doc. 15) is granted.
        23                 (2)    Defendants Hawley and Demery are dismissed without prejudice.
        24                 (3)    Defendant Okafor must answer Count One of the First Amended Complaint.
        25       Defendant Corizon must answer Count Two.
        26                 (4)    The Clerk of Court must send Plaintiff a service packet including the First
        27       Amended Complaint (Doc. 11), this Order, and both summons and request for waiver
        28       forms for Defendants Corizon and Okafor.


TERMPSREF
                                                                - 13 -
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 14 of 15




            1           (5)    Plaintiff must complete and return the service packet to the Clerk of Court
            2    within 21 days of the date of filing of this Order. The United States Marshal will not
            3    provide service of process if Plaintiff fails to comply with this Order.
            4           (6)    If Plaintiff does not either obtain a waiver of service of the summons or
            5    complete service of the Summons and First Amended Complaint on a Defendant within 90
            6    days of the filing of the Complaint or within 60 days of the filing of this Order, whichever
            7    is later, the action may be dismissed as to each Defendant not served. Fed. R. Civ. P. 4(m);
            8    LRCiv 16.2(b)(2)(B)(ii).
            9           (7)    The United States Marshal must retain the Summons, a copy of the First
        10       Amended Complaint, and a copy of this Order for future use.
        11              (8)    The United States Marshal must notify Defendants of the commencement of
        12       this action and request waiver of service of the summons pursuant to Rule 4(d) of the
        13       Federal Rules of Civil Procedure. The notice to Defendants must include a copy of this
        14       Order. The Marshal must immediately file signed waivers of service of the summons.
        15       If a waiver of service of summons is returned as undeliverable or is not returned by
        16       a Defendant within 30 days from the date the request for waiver was sent by the
        17       Marshal, the Marshal must:
        18                     (a)    personally serve copies of the Summons, First Amended Complaint,
        19              and this Order upon Defendant pursuant to Rule 4(e)(2) or Rule 4(h)(1) of the
        20              Federal Rules of Civil Procedure; and
        21                     (b)    within 10 days after personal service is effected, file the return of
        22              service for Defendant, along with evidence of the attempt to secure a waiver of
        23              service of the summons and of the costs subsequently incurred in effecting service
        24              upon Defendant. The costs of service must be enumerated on the return of service
        25              form (USM-285) and must include the costs incurred by the Marshal for
        26              photocopying additional copies of the Summons, First Amended Complaint, or this
        27              Order and for preparing new process receipt and return forms (USM-285), if
        28              required. Costs of service will be taxed against the personally served Defendant


TERMPSREF
                                                             - 14 -
                Case 2:18-cv-03321-SRB-JZB Document 16 Filed 01/09/19 Page 15 of 15




            1           pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
            2           ordered by the Court.
            3           (9)    A Defendant who agrees to waive service of the Summons and First
            4    Amended Complaint must return the signed waiver forms to the United States
            5    Marshal, not the Plaintiff.
            6           (10)   Defendants Corizon and Okafor must answer the First Amended Complaint
            7    or otherwise respond by appropriate motion within the time provided by the applicable
            8    provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
            9           (11)   Any answer or response must state the specific Defendant by name on whose
        10       behalf it is filed. The Court may strike any answer, response, or other motion or paper that
        11       does not identify the specific Defendant by name on whose behalf it is filed.
        12              (12)   This matter is referred to Magistrate Judge John Z. Boyle pursuant to Rules
        13       72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        14       authorized under 28 U.S.C. § 636(b)(1).
        15              Dated this 8th day of January, 2019.
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                            - 15 -
